Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 21, 1997 (People u Shuler, 238 AD2d 528), affirming a judgment of the Supreme Court, Kings County, rendered June 15, 1993, an amended judgment of the same court, also rendered June 15, 1993, and an order of the same court dated November 18, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Sullivan, S. Miller and McGinity, JJ., concur.